DENY; and Opinion Filed June 25, 2014.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-00732-CV

                   IN RE STEPHEN AARON BERGENHOLTZ, Relator

                Original Proceeding from the 366th Judicial District Court
                                  Collin County, Texas
                          Trial Court Cause No. 366-51444-2008

                            MEMORANDUM OPINION
                           Before Justices O'Neill, Lang, and Brown
                                  Opinion by Justice O'Neill


       Relator filed this petition for writ of mandamus requesting that the Court order the trial

court to vacate its January 19, 2010 “Modified Final Decree of Divorce,” to vacate all property

division orders, including orders that were verbal only, that modified the October 20, 2009

“Final Decree of Divorce” and “Agreement Incident to Divorce,” and to vacate its January 7,

2010 “Order on Motion for New Trial, Motion to Clarify or Alternatively Correct or Amend.”

The facts and issues are well-known to the parties so we do not recount them here. Based on the

record before us, we conclude relator has not shown he is entitled to the relief requested. See

TEX. R. APP. P. 52.8(a); Walker v. Packer, 827 S.W.2d 833, 839–40 (Tex. 1992) (orig.

proceeding).
      Accordingly, we DENY relators’ petition for writ of mandamus.




                                                 /Michael J. O'Neill/
                                                 MICHAEL J. O'NEILL
                                                 JUSTICE



140732F.P05




                                           –2–